Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 20, 2020                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                        David F. Viviano,
                                                                                                        Chief Justice Pro Tem
  159856(85)
                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                     Richard H. Bernstein
  2 CROOKED CREEK LLC and RUSSIAN                                                                    Elizabeth T. Clement
  FERRO ALLOYS, INC.,                                                                                Megan K. Cavanagh,
                                                                                                                      Justices
           Plaintiffs-Appellants,
                                                                  SC: 159856
  v                                                               COA: 342797
                                                                  Ct of Claims: 14-000181-MZ
  CASS COUNTY TREASURER,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to file a
  supplemental authority is GRANTED. The supplemental authority submitted on March
  18, 2020, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 20, 2020

                                                                             Clerk